Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-26 are objected to because of the following informalities:  
Claim 1 discloses “an ambient light sensor in the housing” in line 3.  It seems “the” should be “a”.  
Claim 6 discloses “…wherein the image content is selected from the group…” in line 3.  It seems “the” should be “a”.
Claim 24 discloses “…that measures the intensity and color…” in line 3.  It seems “the” should be “an”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 15, 18, 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley) and U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah).
As to claim 1, Berkeley discloses an electronic device (OLED display) (Figs. 1-2, Pas. 73), comprising: a display (2) (Fig. 1, Par. 64); an ambient light sensor (8, 8a, 8b) in the housing (Figs. 1-6, Par. 76, 83-84); control circuitry that is configured to: measure display light emitted from the display using the ambient light sensor (8, 8a, 8b) (Figs. 1-6, Pars. 76, 83-84); and display images on the display and compensating for display aging effects using the measured display light (Par. 84).
Berkeley does not expressly disclose display images on the display while compensating for display aging effects.
Shah discloses display images on the display while compensating for display aging effects (dynamically adjust/correct the display output due to aging) (Pars. 43, 51). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 24, see claim 1.  Berkeley as modified further discloses pixels (12) configured to display content (Berkeley’s Fig. 1, Par. 64); a color light sensor (8, 8a, 8b) that measures the intensity and color of stray light from the pixels during a sequence of image frames (Berkeley’s Figs. 11-12, Pars. 84, 103, 107); and control circuitry that uses the pixels to display content while compensating the pixels for aging-induced degradation of the pixels using the intensity and color measurements (Shah’s Par. 51).  
As to claim 2, Berkeley discloses the control circuitry is configured to turn the display on and off in sequence during the measurement of the display light (Figs. 11, 12, Pars. 110, 123).
As to claim 3, Berkeley discloses the control circuitry is configured to use the ambient light sensor to measure the display light outside of time periods during which the display is displaying images for a user (Par. 78).  
As to claim 4, Berkeley discloses the control circuitry is configured to measure the display light with the ambient light sensor immediately before the display is used to display an image for the user (Fig. 16, Par. 78).  
As to claim 6, Berkeley as modified discloses the control circuitry is configured to measure the display light with the ambient light sensor while image content is 20being displayed on the display (Shah’s Pars. 31-32) and wherein the image content is selected from the group consisting of: photographs, an image with text, a moving image (Shah’s Par. 26).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 7, Berkeley as modified discloses the image content includes at least one black image frame (Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).

As to claim 9, Berkeley as modified discloses the partial frames include dark pixels and non-dark pixels (Berkeley’s Figs. 11-12, Pars. 84, 103, 107, Shah’s Fig. 7, Pars. 49-50), wherein the non-dark pixels in each partial frame is in a subarea, and wherein the subarea comprises a subarea selected from the group consisting of: at least one row of non-dark pixels, a block of non-dark pixels, and a single non-dark pixel (Berkeley’s Figs. 11-12, Pars. 84, 103, 107, Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 10, Berkeley discloses the control circuitry is configured to measure the display light with the ambient light sensor during a sequence of at least two frames of light output from the display (Figs. 11-12, Pars. 103, 107).
As to claim 11, Berkeley as modified discloses the sequence of frames includes red frames, blue frames, green frames, and black frames (Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
 a light guide (6) that guides light to the ambient light sensor (8, 8a, 8b) (Figs. 1-6, Par. 76).
As to claim 18, Berkeley as modified discloses the ambient light sensor comprises a color ambient light sensor having multiple photodetectors configured to detect light in different respective wavelength bands (Shah’s Figs. 7-8, Pars. 34, 50). It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 20, Berkeley discloses the control circuitry is configured to measure the display light using the ambient light sensor according to a schedule (Pars. 78, 123).  
As to claim 21, Berkeley discloses the control circuitry is configured to measure the display light with the ambient light sensor in response to user input (Pars. 75, 123).
As to claim 22, Berkeley discloses the control circuitry is configured to discard a measurement of the display light made with the ambient light sensor in response to determining that that the measurement varies from another measurement of the 22display light made with the ambient light sensor by more than a threshold amount (Pars. 77-78, 122, 124).
As to claim 23, Berkeley discloses the control circuitry is configured detect an ambient light level with the ambient light sensor and is configured to discard a measurement of the display light made with the ambient light sensor in response to determining that the ambient light level is more than a threshold amount (Pars. 77, 124).

Claim 5, 17 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley) and U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah); in view of U.S. Patent No. US 9,530,381 B1 to Bozarth et al. (Bozarth).
As to claim 5, Berkeley does not expressly disclose the control circuitry is configured to measure the display light with the ambient light sensor immediately after the display is used to display an image for the user.
Bozarth discloses the control circuitry is configured to measure the display light with the ambient light sensor immediately after the display is used to display an image for the user (Col. 4, lines 38-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Bozarth to provide feedback corresponding to each pixels as suggested by Bozarth (Col. 4, lines 35-37).
As to claim 17, Berkeley as modified does not expressly disclose the ambient light sensor comprises a monochrome ambient light sensor.
Bozarth discloses the ambient light sensor comprises a monochrome (varying shades of gray) ambient light sensor (Col. 4, lines 42-47).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Bozarth to provide feedback corresponding to each pixels as suggested by Bozarth (Col. 4, lines 35-37).

Berkeley as modified does not expressly disclose the color ambient light sensor that is overlapped by the pixel array.
Bozarth discloses the color ambient light sensor that is overlapped by the pixel array (Fig. 2, 4, Col. 4, lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Bozarth to provide feedback corresponding to each pixels as suggested by Bozarth (Col. 4, lines 35-37).
As to claim 27, see claim 25.  Berkeley as modified further discloses a display having light-emitting diodes (Shah’s Par. 36).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).
As to claim 26, Berkeley as modified discloses at least some of the image frames are black image frames (Shah’s Fig. 7, Pars. 49-50).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Shah to provide an improved display device as suggested by Shah (Par. 27).

Claim 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. .
As to claim 12, Berkeley as modified does not expressly disclose some of the red frames have different intensities from each other.
Brabenac discloses some of the color frames have different intensities from each other (Pars. 60, 139).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Brabenac to measure display performance as suggested by Brabenac (Par. 23).
As to claim 13, see claim 12, Berkeley as modified discloses the sequence of frames includes white frames and black frames (Brabenac’s Pars. 60, 139).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Brabenac to measure display performance as suggested by Brabenac (Par. 23).
As to claim 14, Berkeley as modified discloses some of the white 21frames have different intensities from each other (Brabenac’s Pars. 60, 139).  It would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Brabenac to measure display performance as suggested by Brabenac (Par. 23).
As to claim 19, Berkeley as modified discloses the control circuitry is configured to adjust the display to modulate the display light in intensity during the measurements (Brabenac’s Pars. 60, 139).  It would have been obvious to one of ordinary skill in the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley) and U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah); in view of U.S. Patent Application Publication No. 2018/0089861 A1 to Klement et al. (Klement).
As to claim 16, Berkeley as modified discloses the control circuitry is configured to gather ambient light readings with the ambient light sensor (Berkeley’s Par. 78).
Berkeley does not expressly disclose the control circuitry is configured to adjust a white point for the display based on the ambient light readings.
Klement discloses to adjust a white point for the display based on the ambient light readings (Par. 67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Klement to adjust the colors as suggested by Klement (Par. 67).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0042676 A1 to Berkeley et al. (Berkeley) and U.S. Patent Application Publication No. 2015/0070402 A1 to Shah et al. (Shah); in view of U.S. Patent Application Publication No. 2018/0360330 A1 to Pearce et al. (Pearce).
 the control circuitry is configured to discard a measurement of the display light made with the ambient light sensor in response to determining that that the measurement varies by more than a threshold amount (Pars. 77-78, 122, 124).
Berekeley does not expressly disclose to discard a measurement of the display light in response to determining that that the measurement varies from another measurement of the 22display light made with the ambient light sensor by more than a threshold amount.
Pearce discloses to discard a measurement of the display light in response to determining that that the measurement varies from another measurement of the 22display by more than a threshold amount (Pars. 49-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Berkeley with the teaching of Pearce to improve the accuracy of the measurement as suggested by Pearce (Par. 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0247588 A1 to Lee et al. discloses a display with a pixel luminance degradation compensator to correct pixel luminance due to pixel degradation over time.
US 2010/0201275 A1 to Cok et al. discloses a display device with photosensors for ambient light compensation and aging compensation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692